Case: 19-14744    Date Filed: 05/01/2020   Page: 1 of 6



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14744
                            Non-Argument Calendar
                          ________________________

    D.C. Docket Nos. 2:16-cv-00478-MHT-CSC; 2:05-cr-00042-MEF-CSC-1


TARIO STAMPS,

                                                             Petitioner - Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                            Respondent - Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                  (May 1, 2020)

Before WILSON, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:

      Tario Stamps appeals the district court’s denial of his 28 U.S.C. § 2255

motion. He contends that, his convictions for Hobbs Act robbery, under 18 U.S.C.
               Case: 19-14744     Date Filed: 05/01/2020    Page: 2 of 6



§§ 1951(a) and 2, and armed bank robbery, under18 U.S.C. §§ 2113(d) and 2, do

not categorically qualify as predicate crimes of violence under the elements clause

of 18 U.S.C. § 924(c), and thus his § 924(c) convictions cannot be sustained. He

acknowledges that our prior precedent says otherwise, but that he raises his

arguments to preserve them because relying on published opinions in the context

of applications to file a second or successive § 2255 as binding precedent outside

that context is inappropriate. The government has moved for summary affirmance.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      In reviewing a denial of a motion to vacate under § 2255, we review the

district court’s legal conclusions de novo and findings of fact for clear error.

Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir. 2014). Under our prior-

panel-precedent rule, a panel is bound by a prior panel’s decision until overruled

by the Supreme Court or by this Court en banc. United States v. Steele, 147 F.3d
1316, 1317-18 (11th Cir. 1998). There is no exception to this rule based upon an

overlooked reason or a perceived defect in the prior panel’s reasoning or analysis


                                           2
                 Case: 19-14744    Date Filed: 05/01/2020   Page: 3 of 6



of the law in existence at the time. United States v. Kaley, 579 F.3d 1246, 1259-60

(11th Cir. 2009). Additionally, “our prior-panel-precedent rule applies with equal

force as to prior panel decisions published in the context of applications to file

second or successive petitions.” United States v. St. Hubert, 909 F.3d 335, 345

(11th Cir. 2018) (quotation omitted) (citing In re Lambrix, 776 F.3d 789, 794 (11th

Cir. 2015)), pet. for cert. filed July 18, 2019 (U.S. No. 19-5267).

         Section 924(c) of Title 18 of the United States Code criminalizes the use or

carrying of a firearm in furtherance of a crime of violence or drug-trafficking

crime. 18 U.S.C. § 924(c). “Crime of violence” is defined as a felony offense that

either

         (A) has as an element the use, attempted use, or threatened use of
         physical force against the person or property of another, or (B) that by
         its nature, involves a substantial risk that physical force against the
         person or property of another may be used in the course of committing
         the offense.

         (B) that by its nature, involves a substantial risk that physical force
         against the person or property of another may be used in the course of
         committing the offense.
Id. § 924(c)(3)(A)-(B). Subsection (A) is known as the “elements clause,” while

subsection (B) is known as the “residual clause.” St. Hubert, 909 F.3d at 345.

         In Davis v. United States, 139 S. Ct. 2319 (2019), the Supreme Court

extended its holdings in Johnson v. United States, 135 S. Ct. 2551 (2015) and

Sessions v. Dimaya, 138 S. Ct. 1204 (2018), to § 924(c) and held that


                                            3
              Case: 19-14744     Date Filed: 05/01/2020    Page: 4 of 6



§ 924(c)(3)(B)’s residual clause, like the residual clauses in the Armed Career

Criminal Act and 18 U.S.C. § 16(b), is unconstitutionally vague. Davis, 139 S. Ct.

at 2324-25, 2336. The Court resolved a circuit split on the issue, rejecting the

position that § 924(c)(3)(B)’s residual clause could remain constitutional if read to

encompass a case‑specific, conduct-based approach, rather than a categorical

approach. Id. at 2325 & n.2, 2332-33. The Court in Davis emphasized that there

was no “material difference” between the language or scope of § 924(c)(3)(B) and

the residual clauses struck down in Johnson and Dimaya and, therefore, concluded

that § 924(c)(3)(B) was unconstitutional for the same reasons. Id. at 2326, 2336.

      Previously, in the context of an application for leave to file a second or

successive § 2255 motion to vacate, we held that a conviction for Hobbs Act

robbery “clearly qualifies as a crime of violence” under the elements clause of §

924(c)(3)(A) because it required the use, attempted use, or threatened use of force

against the person or property of another. In re Saint Fleur, 824 F.3d 1337, 1340-

41 (11th Cir. 2016). In St. Hubert, we held that, pursuant to the elements clause in

§ 924(c) and our prior precedent in Saint Fleur, Hobbs Act robbery was a crime of

violence because a conviction for that required actual or threatened force, or

violence, or fear of injury, immediate or future, to person or property, and noted

that § 924(c)(3)(A) referred to the use, attempted use, or threatened use of physical

force against person or property. St. Hubert, 909 F.3d at 348.


                                          4
              Case: 19-14744     Date Filed: 05/01/2020   Page: 5 of 6



      Also, in the context of an application for leave to file a second or successive

§2255 motion to vacate, we held that armed bank robbery categorically qualifies as

a crime of violence under § 924(c)’s elements clause. In re Hines, 824 F.3d 1334,

1337 (11th Cir. 2016). Additionally, we have further held that where the

companion substantive conviction qualifies as a crime of violence under the use-

of-force clause in § 924(c), a conviction for aiding and abetting the companion

substantive conviction equally qualifies as a crime of violence under the use-of-

force clause. In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016).

      We grant the government’s motion for summary affirmance. As Stamps

concedes, we have previously held that Hobbs Act robbery and armed bank

robbery qualify as predicate crimes of violence under the elements clause of §

924(c). See In re Saint Fleur, 824 F.3d at 1340-41; St. Hubert, 909 F.3d at 348; In

re Hines, 824 F.3d at 1337. Additionally, it does not matter whether Stamps was

convicted as an aider or abettor or a principal, because, as we have also previously

held, a conviction for aiding and abetting the companion substantive offense

equally qualifies as a crime of violence under § 924(c)’s use-of-force clause. In re

Colon, 826 F.3d at 1305. Even if we were to question the reasoning of these prior

decisions, the prior‑panel‑precedent rule prevents us from disregarding the

previous panel’s decision absent a decision from the Supreme Court or this Court

en banc, even if such prior precedent was rendered in the context of an application


                                          5
              Case: 19-14744    Date Filed: 05/01/2020   Page: 6 of 6



to file a second or successive § 2255 motion. See Kaley, 579 F.3d at 1259-60; St.

Hubert, 909 F.3d at 345.

      Thus, as the government’s position is clearly correct as a matter of law, we

GRANT the government’s motion for summary affirmance. See Davis, 406 F.2d

at 1162. Accordingly, we DENY the government’s motion to stay the briefing

schedule as moot.




                                         6